Case 5:17-cv-02514-JGB-SHK Document 173, Filed 08/26/19 Page1lof4 Page ID #:1778
Name and address:

Damien P. DeLaney (SBN 246476)

AKERMAN LLP

601 West Fifth Street, Suite 300

Los Angeles, California 90071

Telephone: (213) 688-9500; Facsimile: (213) 627-6342

Email: damien.delaney@akerman.com

Counsel for Defendant and Counter-Claimant The GEO Group,
Inc,

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Raul Novoa and Jaime Campos Fuentes, individually CASE NUMBER:

and on behalf of all others similarly situated, 5:17-cv-02514-JGB-SHK

 

 

 

Y PLAINTIFE(S)
The GEO Group, Inc.,
NOTICE OF APPEARANCE OR
WITHDRAWAL OF COUNSEL
DEFENDANT(S)
INSTRUCTIONS

Appearance of Counsel:

Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECEF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)

Withdrawal of Counsel:

This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, IJ,
and IV of this form, then file and serve the form in the case.

Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel” (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form G-01 for
further information.

SECTION I - IDENTIFYING INFORMATION

Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number’):

Name: Damien P. DeLaney CA Bar Number: 246476

Firm or agency: Akerman LLP

 

Address: 601 West Fifth Street, Suite 300, Los Angeles, California 90071

Telephone Number: (213) 688-9500 Fax Number: (213) 627-6342

 

 

Email: damien.delaney@akerman.com

Counsel of record for the following party or parties: Defendant and Counter-Claimant The GEO Group, Inc.

 

 

 

 

G-123 (9/17) NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL Page 1 of 2
Case 5:17-cv-02514-JGB-SHK Document173 Filed 08/26/19 Page 2o0f4 Page ID #:1779

SECTION H - TO ADD AN ATTORNEY TO THE DOCKET

Please select one of the following options:

O

CL
C
CO

O

The attorney listed above has already appeared as counsel of record in this case and should have been added to the
docket. The date of the attorney's first appearance in this case:

The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
this attorney's firm or agency have previously appeared in the case.

The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
of this attorney's firm or agency have previously appeared in the case.

By order of the court dated in case number (see attached
copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.

This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
U.S.C. § 1407 from the District of , where it was assigned case number

. The attorney listed above is counsel of record in this case in the transferee district, and is
permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
admission to practice pro hac vice and without the appointment of local counsel.

On , the attorney listed above was granted permission to appear in this case pro hac vice
before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
the District Court.

In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:

[]USAO []FPDO [] CJA Appointment [_] Pro Bono [_] Retained

SECTION II - TO REMOVE AN ATTORNEY FROM THE DOCKET

Notices of Electronic Filing will be terminated. Please select one of the following options:

L

O

O

The attorney named above has already been relieved by the Court as counsel of record in this case and should
have been removed from the docket. Date of the order relieving this attorney:

 

Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
party or parties indicated.

(Note: if you are removing yourself from the docket of this case as a result of separating from a firm or agency, you
should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 (“Notice of Change of Attorney Business or Contact
Information”), concerning your obligations to notify the Clerk and parties of changes in your business or contact
information.)

The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
filing. Date party was dismissed:

 

The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
filed:

 

SECTION IV _- SIGNATURE

 

I request that the Clerk update the docket as indicated above.

Date: 08/08/2019

Signature: /s/ Damien P, DeLaney

 

 

Name: Damien P. DeLaney

 

 

G-123 (9/17) NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL Page 2 of 2
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300
LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

Case¢|5:17-cv-02514-JGB-SHK Document173 Filed 08/26/19 Page 3of4 Page ID #:1780

—_

CERTIFICATE OF SERVICE

_. Lam a citizen of the United States and employed in Los Angeles County,
California. I am over the age of eighteen years and not a party to the within-entitled
action. My business address is 60I West Fifth Street, Suite 300, Los Angeles,
California 90071.

On August 26, 2019, I served the NOTICE OF APPEARANCE OF COUNSEL
(DAMIEN P. DELANEY) on the below listed interested parties as follows:

CM/ECF Electronic Filing): I caused the above documents to be transmitted to
the offices of the addressees listed below by electronic mail at the e-mail |
addresses set forth pursuant to Fed RCiv PoC). “A Notice of Electronic
Filing (NEF) is generated automatically by the ECF system upon completion of
an electronic filing. The NEF, when e-mailed to the e-mail address of record in
the case, shall constitute the proof of service as required by Bed R.Civ.P.3(d)(1).
A copy of the NEF shall be attached to any document served in the traditiona
manner upon any party appearing pro se.”

Oo Oo ND nA BP W WH

_
me ©

Korey A. Nelson (admitted pro hac vice) Attorneys for Plaintiff
knelson@burnscharest.com Raul Novoa an Jaime Campos
Lydia A. Wright (admitted pro hac vice) Fuentes, individually and on behalf
lwright@burnscharest.com of all others similarly situated

Bl HEN CHAREST LLP

365 Canal Street, Suite 1170

New Orleans, Louisiana 70130

Telephone: (504) 799-2845

Facsimile: (504) 881-1765

a
nO WO Fe W Lo

R. Andrew Free (admitted pro hac vice)
andrew immigranteiviltig ts.com
TN Bar # 030513

LAW OFFICE OF R. ANDREW FREE

—
~

18 |) P.O, Box 90568
Nashville, Tennessee 37209
19 || Telephone: (844) 321-3221
20 Facsimile: (615) 829-8959
Nicole Ramos (admitted pro hac vice)
21 || nicole@alotrolado.org
NY Bar # 4660445
22 || AL OTRO LADO
511 E. San Ysidro Blvd., # 333
23 San Ysidro, California 92173
44 Telephone: (619) 786-4866
25
26
27
28

3 Case No. 5:17-cv-02514-JGB-SHKx

 

 

 

NOTICE OF APPEARANCE OF COUNSEL

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342
—
&

 

Case

ee
WO NO KF &

BO NY NY NY NY NY N WY N YF FF FF YF KF
oN NO MN SF WN YF ODO DNDN

 

5:17-cv-02514-JGB-SHK Document173 Filed 08/26/19 Page 4of4 Page ID #:1781

Robert Ahdoot (CA Bar # 172098)
rahdoot@ahdootwolfson.com
Tina Wolfson (CA Bar # 174806)
iyo! een@iahdootwo leon. com
Theodore W Maya (CA Bar # 223242)
tmaya@ahdootwolfson.com
AHDOOT & WOLFSON, PC
10728 Lindbrook Drive

Los Angeles, California 90024-3102
Telephone: (310) 474-9111
Facsimile: (310) 474-8585

Will Thompson (CA Bar # 289012)
wthompson@burnscharest.com
Warren Burns (admitted pro hac vice)
wburns@burnscharest.com

TX Bar # 24053119

Daniel H. Charest (admitted pro hac vice)
dcharest@burnscharest.com

TX Bar # 24057803

BURNS CHAREST LLP

900 Jackson St., Suite 500

Dallas, Texas 75202

Telephone: (469) 904-4550
Facsimile: (469) 444-5002

I declare that I am employed in the office of a member of the Bar of this Court
at whose direction the service was made. I declare under penalty of perjury under the
laws of the United States of America that the above is true and correct.

Executed on August 26, 2019, at Los Angeles, California.

tprnwen, non.

Carmen Chavez

4 Case No. 5:17-cv-025 14-JGB-SHKx

 

NOTICE OF APPEARANCE OF COUNSEL

 

 
